UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22282 Cook & Bynum Funds Trust (Exact name of registrant as specified in charter) 820 Shades Creek Parkway, Suite 2450 Birmingham, AL 35209 (Address of principal executive offices) (Zip code) Mr. J. Dowe Bynum 820 Shades Creek Parkway, Suite 2450 Birmingham, AL 35209 (Name and address of agent for service) With copies to: Timothy Selby Alston & Bird LLP 90 Park Ave New York, NY 10016 205-994-2815 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2014 Date of reporting period:October 1, 2013 - September 30, 2014 Item 1. Reports to Stockholders. Annual Report|September 30, 2014 Table of Contents Shareholder Letter 1 Manager Commentary 5 Disclosure of Fund Expenses 9 Schedule of Investments 11 Statement of Assets and Liabilities 13 Statement of Operations 14 Statements of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 28 Additional Information 29 The Cook & Bynum Fund Shareholder Letter September 30, 2014 (Unaudited) Dear Partners: For the six month period ended September 30, 2014, The Cook & Bynum Fund (the “Fund”) gained 4.4% net of all costs. The S&P 500 plus Dividends (“S&P”) rose 6.4% over the same period. For the one-year period ended September 30, 2014, the Fund gained 9.6% compared to a gain of 19.7% for the S&P, while the Fund returned 11.5% on an annualized basis versus 23.0% for the S&P during the three-year period ended September 30, 2014.Since inception on July 1, 2009 through September 30, 2014, the Fund is up 12.4% per annum compared to 18.0% for the S&P.We are focused on long-term compounding of capital across market cycles and are unconcerned with short-term relative performance.We remain focused on only putting capital to work in investments that meet our absolute return requirements, and will continue to prioritize the return of capital over the return on capital. Past performance is not indicative of future results and current performance may be lower or higher than the performance quoted. Investment return and principal value will fluctuate and shares, when redeemed, may be worth more or less than their original cost. To obtain the most recent month-end performance, please call the Fund’s toll-free number at 1-877-839-COBY (2629). Cook & Bynum Capital Management, LLC, the Fund’s adviser, has contractually agreed to reduce fees and/or reimburse the Fund’s expenses to the extent necessary to maintain the net annual operating expenses at 1.49%. Per the Prospectus dated January 28, 2014, the gross expense ratio is 1.81%. This agreement is in effect through February 1, 2016. Portfolio & Research Update We initiated our first new equity position in just over two years during the late spring and early summer.A decline in the price of Coca Cola Embonor afforded us an opportunity to buy a stake in the business.Embonor bottles, markets, and distributes Coca Cola products in most parts of Chile outside of Santiago and all across Bolivia.We first met with the company in Santiago in 2009 and have followed its progress closely since.As part of his trip to Chile in March of this year, Richard sat down again with Embonor’s management and conducted market visits both inside and outside of the company’s territory in Chile.He was also able to meet with a key competitor as well as the other Chilean Coke bottler.Our research suggests that Embonor’s growth prospects are excellent, particularly in Bolivia where per capita consumption 1 The Cook & Bynum Fund Shareholder Letter September 30, 2014 (Unaudited) is rising.Broader interest in the company among the financial community appears to be limited because of its smaller size, the relative illiquidity of its shares, and its decision to make some of its financials available only in Spanish.The tendency for the share prices of less-followed companies to diverge more widely from their intrinsic values helped provide this opportunity in Embonor, and may allow us to add to the Fund’s stake over time.We hope to be long-term shareholders. We had the opportunity to spend extended time in South America again last month on a research trip to Peru and Bolivia.We met with several companies in both countries and were able to visit a variety of supermarkets, large general retailers, and mom-and-pop stores to better understand the consumer and the overall retail landscape.Both countries have benefitted from economic growth fueled by natural resource prices, and this expansion has created a growing middle class.This trip also included further diligence on Coca Cola Embonor, as we visited a key plant in Santa Cruz, Bolivia.This production facility is currently doubling its cold fill capacity and is adding a Tetra Pak hot fill line to introduce a new branded juice.In addition to liking what we saw at Embonor, we toured the facilities of and spoke extensively with management at a Peruvian-based branded consumer products business that we would like to own, although it is too expensive at current prices.The same can be said for several outstanding businesses that Richard met with on a research trip to Indonesia and Australia this summer.As valuation and performance fundamentals allow, we are hopeful that one or more of these companies will become Fund holdings at some point in the future. Recency Bias, Global Interest Rates, and Return Expectations Evolution has rewarded humans (and animals in general) for recency bias.For example, if one of our ancestors found food down a certain path one day, that was probably a good place for him to look again the next day.If a particular type of berry made you sick last time, do not eat that type again.This enduring mental shortcut is helpful in most areas of our lives, but in investing this rule of thumb is a cognitive error. 2 The Cook & Bynum Fund Shareholder Letter September 30, 2014 (Unaudited) Contrary to this instinct, the rate of return of an asset is inversely related to its price.That is, as the asset’s price goes up, its future rate of return falls.So inevitably, at the very time that recent positive returns trigger a feeling of safety because one’s expectation for future returns is growing, the opposite is actually happening.Risk rises as actual future long-term returns decline.The inverse is true, as well.When recent returns have been unpleasant or negative, risk falls as future long-term returns grow.Economic cycles and financial asset bubbles are, in part, a product of this human inadequacy. 10-Year Sovereign Bond Returns as of October 31, 2014 The table above shows the nominal return an investor can earn by purchasing a 10-year sovereign bond and holding it until maturity.Financial actors agree that U.S. Treasuries and German Bunds represent the “risk free” rate of return in dollars and euro, respectively, meaning their prices (and, by extension, their rates of return) have meaningful implications for the broader markets.The intrinsic value of all asset classes relies on the prevailing opportunity cost, and over the next decade market participants are currently requiring a risk free rate of return of only ~2% in dollars and merely ~1% in euro.So what rate of return should investors reasonably expect to make in stocks, real estate, private equity, venture capital, timber, etc. during this same time period?Markets generally price opportunity cost fairly efficiently – prices of assets will be bid to levels such that returns across asset classes converge.Accordingly, given current prices and valuation fundamentals, we would posit that rates of returns on other financial assets are unlikely to greatly exceed those of the risk free rates, at least on average. We will continue to employ the strategy we think best for compounding capital over the decades and through market and economic cycles.We will not put capital to work in stocks just because they are relatively less 3 The Cook & Bynum Fund Shareholder Letter September 30, 2014 (Unaudited) expensive than the next best option.Instead, we will deploy capital only when we have an expectation of a satisfactory return in a particular security.The current conundrum of very low rates of return on capital means that investors continue to have an extremely compressed opportunity set, and these factors should cause investors to be quite wary.Fortunately, we are not compelled to be fully invested in equities at all times, which really means at any price regardless of valuation or risk.Instead, we are continuing to scour the world for individual businesses that trade at compelling discounts to their intrinsic values.At some point, we expect to have lots of opportunities, but in the interim we will continue to remain patient.Risk is not something one is forced to bear; it is something one should be willing to bear only if appropriately compensated for doing so. Closing Thank you for placing both your trust and your assets with The Cook & Bynum Fund.We invest substantially all of our liquid net worth alongside our investors to align, as closely as possible, our incentives with your goals.We eschew leverage to minimize risk and to maximize long-term returns.We make concentrated investments when we feel that risk is low and potential returns are high, recognizing that bigger stakes can be taken when outcomes are more certain.In the hope of avoiding permanent losses of capital, we insist that each of our holdings trades at a discount to its intrinsic value, and we never feel pressured to make an investment.If you are happy with the service that you have received to date, we encourage you to expand your existing relationship with us.Additional information about our firm and this mutual fund can be found at www.cookandbynum.com/cobyx. Respectfully, Richard P. Cook J. Dowe Bynum 4 The Cook & Bynum Fund Manager Commentary September 30, 2014 (Unaudited) As of September 30, 2014, the unaudited net asset value (NAV) attributable to the 9,161,416 shares outstanding of The Cook & Bynum Fund (“Fund”) was $16.05 per share.This NAV compares with an unaudited NAV of $15.38 per share as of the Fund’s Semi-Annual Report dated March 31, 2014.Fund performance since inception appears in the table below. Growth of a Hypothetical $10,000 Investment Inception through 9.30.14 Average Annual Total Return 1 Year 3 Year 5 Year Since Inception(1) The Cook & Bynum Fund 9.64% 11.52% 12.21% 12.42% S&P 500 Index(2) 19.73% 22.99% 15.70% 18.02% Fund inception date of July 1, 2009. The Standard & Poor’s 500 Index (S&P 500) is an unmanaged index containing common stocks of 500 industrial, transportation, utility, and financial companies, regarded as generally representative of the U.S. stock market.The index return reflects the reinvestment of income dividends and capital gain distributions, if any, but does not reflect fees, brokerage commissions, or other expenses of investing.You cannot invest directly in an index. As of September 30, 2014 the gross and net expense ratios of the Fund were 1.76% and 1.49%, respectively.Cook & Bynum Capital Management, LLC, the Fund’s adviser, has contractually agreed to reduce fees and/or reimburse the Fund’s expenses to the extent necessary to maintain the net annual operating expenses at 1.49%.This agreement is in effect through February 1, 2016. Average annual total returns reflect reinvestment of all dividends, capital gains distributions, all contractual fee 5 The Cook & Bynum Fund Manager Commentary September 30, 2014 (Unaudited) waivers in effect, and any contractual expense reimbursements.Without these waivers and reimbursements, performance would have been lower.Past performance is not indicative of future results and current performance may be lower or higher than the performance quoted.Investment return and principal value will fluctuate and shares, when redeemed, may be worth more or less than their original cost.The total returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.Many factors affect performance including changes in market conditions in response to economic, political, or financial developments.To obtain the most recent month-end performance, please call the Fund’s toll-free number at 1-877-839-COBY (2629). Cook & Bynum Capital Management, LLC (“CBCM” & “we”), the Fund’s “Manager,” believes that the Fund’s performance over any brief period is meaningless given CBCM’s long-term investment strategy.We attempt to buy businesses at a substantial discount to our appraisal of their intrinsic values, and there is no guarantee that quoted prices will reflect these appraisals over any short period of time.Additionally, CBCM’s approach to concentrate the Fund’s holdings in our best ideas could result in higher short-term volatility relative to the S&P. The following chart shows the asset and geographic allocations as a percentage of net assets.Holdings are subject to change without notice and at CBCM’s sole discretion. Asset and Geographic Allocation as of 9.30.14 6 The Cook & Bynum Fund Manager Commentary September 30, 2014 (Unaudited) Portfolio Changes for the six months ended 9.30.14 New Holdings Eliminations Coca Cola Embonor None The Fund initiated its first new position in over two years beginning in May of this year.Coca Cola Embonor is a Chilean-based Coke bottler whose territory encompasses most of Chile, except Santiago, and all of Bolivia.We first researched this business in 2009, but it was not trading cheaply enough relative to intrinsic value at that time.Recently, however, the valuation became more compelling as both the company’s stock price fell (alongside a broader decline in the Chilean market) and the dollar strengthened versus the Chilean peso.The company has plenty of room to grow off of a low per capita consumption base, especially in the Bolivian market.Embonor represented about 5% of the Fund’s assets at the time of purchase. Performance Contribution Microsoft was the best-performing security in the portfolio and, as the biggest position, also had the largest contribution to the Fund’s performance for the period.Coca Cola, Arca Continental, and Berkshire Hathaway also meaningfully contributed to the Fund’s performance.Proctor & Gamble and Walmart had a negligible impact, while Coca Cola Embonor had a small negative impact on returns for the period. Shareholders should be advised that the positions described above may no longer be owned by the Fund subsequent to the end of the fiscal period, and additional securities may have been purchased that are not yet required to be disclosed.The Fund’s policy is to not disclose positions except when required by relevant law or regulation in order to protect shareholders. Fund assets are only invested in equity or debt securities CBCM believes offer appropriate risk/reward profiles.To the extent that CBCM is unable to identify qualifying securities, we will hold any allowable amount of cash or other liquid, low-risk securities.Such securities (i.e., U.S. Government obligations of 3 months or less) are strategic assets that allow us to preserve capital to deploy when suitable equity investments present themselves.At year end, the Fund had 36.3% of its net assets invested in cash or cash equivalents (cash, U.S. Treasury bills, or foreign government bonds).CBCM anticipates that this percentage of assets invested in 7 The Cook & Bynum Fund Manager Commentary September 30, 2014 (Unaudited) cash equivalents is higher than the average will be over time, but we will not buy other securities that do not offer an appropriate return profile and an adequate discount to intrinsic value.There is no guarantee that such a liquidity position will not negatively affect the Fund’s returns in a rising market, and past performance is not a guarantee of future results. The Fund’s portfolio managers and their spouses have a significant personal stake in the Fund.Your portfolio managers do not invest with outside managers or hold individual stocks.Certain Trustees or Officers of the Cook & Bynum Funds Trust are also Members of CBCM. An investor should consider investment objectives, risks, charges, and expenses carefully before investing.To obtain a prospectus, which contains this and other information, call 1-877-839-COBY (2629) or visit www.cookandbynum.com/cobyx. Read the prospectus carefully before investing. 8 The Cook & Bynum Fund Disclosure of Fund Expenses September 30, 2014 (Unaudited) Expense Example As a shareholder of The Cook & Bynum Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the period from April 1, 2014 through September 30, 2014. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information below, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 ending account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other mutual funds. To do so, compare the 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemptions fees, sales charges (loads), or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 9 The Cook & Bynum Fund Disclosure of Fund Expenses September 30, 2014 Expenses Beginning Ending Paid During Account Account the Period Annualized Value Value 4/1/14 to Expense 4/1/14 9/30/14 9/30/14(1) Ratio Actual Fund Return 1.49% Hypothetical Fund Return (5% return before expenses) 1.49% Expenses are equal to the Fund's annualized expense ratio multiplied by the average account values over the period, multiplied by the number of days in the most recent fiscal half year (183), then divided by 365. 10 The Cook & Bynum Fund Schedule of Investments September 30, 2014 Description Shares Value DOMESTIC COMMON STOCKS (50.0%) Diversified Companies (4.6%) Berkshire Hathaway, Inc. – Class B(1) $ General Merchandise Stores (11.8%) Wal-Mart Stores, Inc. Household/Cosmetic Products Manufacturing (3.2%) Procter & Gamble Co. Soft Drink Manufacturing (10.6%) Coca-Cola Co. Software Publishers (19.8%) Microsoft Corp. TOTAL DOMESTIC COMMON STOCKS (Cost $50,687,385) $ FOREIGN COMMON STOCKS (13.6%) Soft Drink Bottling and Distribution (13.6%) Arca Continental SAB de CV $ Coca Cola Embonor – Class B TOTAL FOREIGN COMMON STOCKS (Cost $15,188,271) $ See accompanying Notes to Financial Statements. 11 The Cook & Bynum Fund Schedule of Investments September 30, 2014 Principal Description Amount Value SHORT-TERM INVESTMENTS (36.0%) U.S. TREASURY BILLS (36.0%) 0.000%, 12/04/2014(1) $ $ 0.000%, 11/28/2014(1) TOTAL SHORT-TERM INVESTMENTS (Cost $52,998,600) $ TOTAL INVESTMENTS (99.6%) (Cost $118,874,256) $ TOTAL CASH INCLUDING FOREIGN CURRENCY (0.3%) TOTAL OTHER ASSETS LESS LIABILITIES (0.1%) NET ASSETS (100.0%) $ Non-income producing security. Common Abbreviations: SAB de CV – Sociedad Anonima Bursatil de Capital Variable is a Spanish Capital Company For Fund compliance purposes, the Fund’s industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or they may be defined by Fund management. This definition may not apply for purposes of this report, which may combine sub-classifications for reporting ease. Industries are shown as a percentage of net assets. See accompanying Notes to Financial Statements. 12 The Cook & Bynum Fund Statement of Assets and Liabilities September 30, 2014 ASSETS: Investments, at value (cost $118,874,256) $ Cash Foreign currency, at value (cost $69,638) Receivable for fund shares sold Income receivable Prepaid expenses Total Assets LIABILITIES: Payable for capital shares redeemed Accrued investment advisory fees, net of waiver Other payables and accrued expenses Total Liabilities Net Assets $ COMPOSITION OF NET ASSETS: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation (depreciation) on investments and foreign currency translation Investments securities Foreign currency translation ) Net Assets $ Shares of common stock outstanding (unlimited number of shares authorized) Net Asset Value Per Share $ See accompanying Notes to Financial Statements. 13 The Cook & Bynum Fund Statement of Operations For the Year Ended September 30, 2014 INVESTMENT INCOME: Dividends(1) $ Interest Total Investment Income EXPENSES: Investment adviser fees Fund accounting and administration fees Transfer agent fees and expenses Legal fees Federal and state registration fees Insurance fees Trustee fees Printing fees Custody fees Auditing and tax fees Service fees Chief compliance officer fees Miscellaneous expense Total expenses before reimbursement Less fees reimbursed by investment advisor ) Net Expenses Net Investment Loss ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain (loss) on: Investment securities Foreign currency transactions ) Total Net change in unrealized appreciation (depreciation) on: Investments securities Foreign currency translation ) Total Net Realized and Unrealized Gain on Investments and Foreign Currency Transactions Net Increase in Net Asset from Operations $ Net of $6,878 in foreign withholding taxes. See accompanying Notes to Financial Statements. 14 The Cook & Bynum Fund Statements of Changes in Net Assets Year Ended Year Ended September 30, September 30, FROM OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation (depreciation) on investments and foreign currency translation ) Net Increase in Net Assets from Operations DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) — From net realized gains ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS (NOTE 6): Proceeds from shares sold Dividends reinvested Value of shares redeemed ) ) Net Increase Resulting from Capital Transactions Redemption fees Net Increase in Net Assets NET ASSETS: Beginning of period End of period* $ $ *Including accumulated undistributed net investment loss of $ ) $ — See accompanying Notes to Financial Statements. 15 The Cook & Bynum Fund Financial Highlights For a share outstanding throughout the periods indicated Net Asset Value – Beginning of Period Income from Investment Operations Net investment loss(1) Net realized and unrealized gain on investments and foreign currency transactions and translations(1) Total Income from Investment Operations Distributions to Shareholders Net investment income Net realized gains Total Distributions Capital Share Transactions Redemption fees added to paid-in capital Total Capital Share Transactions Net Asset Value – End of Period Total Return Ratios and Supplemental Data: Net assets, at end of period (000s) Ratios to average net assets: Expenses including reimbursement/waiver Expenses excluding reimbursement/waiver Net investment loss including reimbursement/waiver Net investment loss excluding reimbursement/waiver Portfolio turnover rate Calculated using average shares outstanding. Less than $0.005 per share. See accompanying Notes to Financial Statements. 16 The Cook & Bynum Fund Financial Highlights For a share outstanding throughout the periods indicated For the For the For the For the For the Year Ended Year Ended Year Ended Year Ended Year Ended September 30, September 30, September 30, September 30, September 30, $ ) — — ) — ) — $ % $ % )% )% )% )% )% )% )% )% )% )% 6
